Exhibit 23 Consent of Independent Registered Public Accounting Firm We have issued our report dated December 20, 2011, accompanying the consolidated financial statements included in the Annual Report of Hemagen Diagnostics, Inc. on Form 10-K for the year ended September 30, 2011 and 2010. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Hemagen Diagnostics, Inc. on Forms S-3 (File No. 333-40606 and No. 333-124425) and the Registration Statement on Form S-8 (File Nos. 333-57080, 333-156381, 333-158984 and 333-161918). Stegman and Company Baltimore, Maryland December 20, 2011
